Mr. Chief Justice Simpson,
dissenting. I have no doubt that the plaintiffs are entitled to recover the legacy which they are seeking to recover, and which, doubtless, by proper proceedings, they will be able to recover ultimately. But I am unable to see how in this case, which was an action against the defendants as executors, and in which a judgment was obtained against them as executors, entered up against them as executors, andyl fa. issued in the same way, that saidji. fa. could be withdrawn and a second one issued against the defendants, as individuals, de bonis propriis, without any new or further proceedings. True, the defendants, under the original fi. fa., W'ere liable for the costs de bonis propriis ; but the present fi. fa., is not for the costs. It demands the $200 — amount of the legacy. I cannot concur.
Judgment affirmed.